85 F.3d 638
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alan JULIAN and Shirley F. Crowell, Defendants-Appellants
Nos. 95-10216, 95-10218.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 10, 1996.Decided May 9, 1996.

1
Before:  BROWNING and NOONAN, Circuit Judges, and MERHIGE, Senior District Judge.*


2
MEMORANDUM**


3
Filing of a Petition for Remission (pardon)/Mitigation does not represent a contesting of forfeiture of property administratively seized;  rather it is "a request for an executive pardon of the property based on the petitioner's innocence or, for a wrongdoer, on a plea of leniency."  United States v. Vega, 72 F.3d 507, 514 (7th Cir.1995), quoting United States v. Ruth, 65 F.3d 599, 604 n. 2 (7th Cir.1995).   Having received notice of an intended forfeiture and failing to file an ownership claim as provided for in 19 U.S.C. § 1608 constitutes "abandonment" of any interest in property, and the taking of such property imposes no punishment and does not implicate a former owner's jeopardy rights.  United States v. Cretacci, 62 F.3d 307 (9th Cir.1995).


4
AFFIRMED.



*
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3